—Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered August 19, 1993, convicting defendant, after a jury trial, of criminal possession of a forged instrument in the second degree and criminal possession of stolen property in the second degree, and sentencing him to concurrent terms of IV2 to 4V2 years, unanimously affirmed.
*147By failing to object, by objecting on different grounds from those raised on appeal, and by failing to seek any further relief after objections were sustained and records were ordered redacted, defendant has not preserved his present claims concerning purported uncharged crimes and prior bad acts and we decline to review them in the interest of justice. Were we to review these claims, we would find that none of the challenged evidence actually involved uncharged crimes or bad acts (see, People v Flores, 210 AD2d 1, lv denied 84 NY2d 1031), and that the evidence provided relevant background information and completed the narrative of events. The challenged portions of the prosecutor’s summation were responsive to defense counsel’s summation and were fair comments on the evidence adduced at trial (see, People v Galloway, 54 NY2d 396). Concur — Sullivan, J. P., Rosenberger, Tom, Saxe and Buckley, JJ.